                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION

FREDDIE DON HOWARD JR.                                                            PLAINTIFF

vs.                               Civil No. 4:18-cv-04097

NANCY A. BERRYHILL                                                              DEFENDANT
Acting Commissioner, Social Security Administration


                                        JUDGMENT


       Comes now the Court on this the 9th day of April 2019, in accordance with the Memorandum

Opinion entered in the above-styled case on today’s date, and hereby considers, orders, and

adjudicates that the decision of the Commissioner of the Social Security Administration is

AFFIRMED and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.


                                                          /s/Barry A. Bryant
                                                          HON. BARRY A. BRYANT
                                                          U. S. MAGISTRATE JUDGE
